89 N.J. 388 (1981)
ALID, INC., ET AL.
v.
TOWN OF NORTH BERGEN.
The Supreme Court of New Jersey.
December 15, 1981.
This matter having come before the Court on appeal from a final judgment of the Superior Court, Appellate Division, and it appearing that this Court, by Order dated July 10, 1981, a copy of which is appended hereto, has determined the manner in which jurisdiction by judges of the Tax Court is to be exercised in actions involving the subject matter of the within appeal, and it further appearing that this Court directed counsel for all parties to address the question of whether the within appeal were moot, and the Court having reviewed the submissions of counsel and having determined that all matters in controversy between the parties as to this appeal have been concluded, and good cause appearing; It is ORDERED that the within appeal from the judgment of the Superior Court, Appellate Division, 180 N.J. Super. 592 (1981), is dismissed as moot. ORDERED that, pursuant to N.J.Const. (1947), Art. 6, § 2, ¶ 3; Art. 6, § 5, ¶ 4 and Art. 6, § 7, ¶ 2, when relief in lieu of a prerogative writ is sought with respect to any matter then pending in the Tax Court involving a state or local tax, including enforcement of an order or judgment of the Tax Court or county board of taxation, *389 the action shall be transferred to the Superior Court, Law Division, and, for the purpose of having such claim adjudicated, unless good cause to the contrary is shown, the matter shall be heard by a judge of the Tax Court who has been temporarily assigned to the Superior Court, Law Division, by the Chief Justice. FURTHER ORDERED that, if an action in lieu of prerogative writ is brought in the Superior Court, Law Division, relating to any judgment of or any action pending in the Tax Court, the Assignment Judge may assign the matter to a judge of the Tax Court who has been temporarily assigned to the Superior Court, Law Division, by the Chief Justice. FURTHER ORDERED that all filings in the Superior Court, Law Division and the Tax Court in matters covered by this Order shall be docketed and retained in accordance with procedures adopted by the Clerks of the affected courts, subject to the approval of the Administrative Director of the Courts.